19-36861-cgm        Doc 86    Filed 05/18/20 Entered 05/18/20 09:34:03            Main Document
                                           Pg 1 of 2




SOUTHERN DISTRICT OF NEW YORK
POUGHKEEPSIE DIVISION
_______________________________________________

In re:
                                                                Case No. 19-36861-cgm
    CATSKILL DISTILLING COMPANY, LTD.,
                                                                (Chapter 11)

                                   Debtor.
_______________________________________________

                     OBJECTION TO NOTICE OF PROPOSED ORDER

               Jeff Bank, by its attorneys Hodgson Russ LLP, objects to the Debtors

presentments of a proposed order amending this courts February 12, 2020 scheduling order and

alleges:

               1.      Jeff Bank is a secured creditor of the debtor owed in excess of $2.5

million including post-petition interest.

               2.      Jeff Bank has filed a motion to convert this proceeding from chapter 11 to

Chapter 7. The motion is returnable June 16, 2020 and is filed on the docket a (85) notice of

motion and (84) motion.

               3.      Jeff bank adopts and incorporates all of its basis for conversion, as set out

in its motion, as its opposition to the presentment of an Order extending the debtor’s time to file

a plan to July 20, 2020 and seeks whatever additional relief the court deems just and proper.
19-36861-cgm                Doc 86   Filed 05/18/20 Entered 05/18/20 09:34:03   Main Document
                                                  Pg 2 of 2




DATED:            Albany, New York
                  May 18, 2020


                                              HODGSON RUSS LLP
                                              Attorneys for Jeff Bank


                                              By: s/ Richard L. Weisz
                                                      Richard L. Weisz, Esq.
                                              677 Broadway, Suite 301
                                              Albany, New York 12207
                                              E-mail: rweisz@hodgsonruss.com
                                              Phone: (518) 465-2333


TO:        Michelle L. Trier, Esq.
           Genova & Malin LLP
           Attorneys for Debtor
           Hampton Business Center, 1136 Route 9
           Wappingers Falls, New York 12590




                                                   -2-

089728.00000 Litigation 15492758v1
